                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

INTELLECTUAL VENTURES II LLC,                     §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:16-CV-00980-JRG
                                                  §
FEDEX CORPORATION, FEDERAL                        §
EXPRESS CORPORATION, FEDEX                        §
GROUND PACKAGE SYSTEM, INC.,                      §
FEDEX FREIGHT, INC., FEDEX CUSTOM                 §
CRITICAL, INC., FEDEX OFFICE AND                  §
PRINT SERVICES, INC., GENCO                       §
DISTRIBUTION SYSTEM, INC.,                        §
                                                  §
                Defendants.                       §

                             MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff Intellectual Ventures II LLC’s (“IV” or “Plaintiff”) Motion

for Judgment as a Matter of Law Under Rule 50(b) (Dkt. No. 561) (“the Motion”). Having

considered the Motion, and for the reasons set forth below, the Court finds that the Motion should

be and hereby is DENIED.

                                    I.      BACKGROUND

       On August 31, 2016, IV filed suit against Defendants FedEx Corporation, Federal Express

Corporation, FedEx Ground Package System, Inc., FedEx Freight, Inc., FedEx Custom Critical,

Inc., FedEx Office and Print Services, Inc., and GENCO Distribution System, Inc. (collectively,

“FedEx” or “Defendants”), alleging infringement of United States Patent Nos. 6,909,356 (“the

’356 Patent”), 7,199,715 (“the ’715 Patent”), 8,494,581 (“the ’581 Patent”), and 9,047,586 (“the

’586 Patent”) (collectively, the “Patents-in-Suit” or “Asserted Patents”). (Dkt. No. 1 ¶¶ 1–13.)
       The Court held a jury trial between May 14, 2018 and May 18, 2018, whereupon the jury

returned a verdict finding each Asserted Claim of each Asserted Patent to be not infringed, that

each Asserted Claim of the ’581, ’586, and ’356 Patents were invalid, and that each Asserted Claim

of the ’715 Patent was not invalid. Following the verdict, the Court entered Final Judgment on

May 21, 2018 in accordance with the verdict.

                                  II.    LEGAL STANDARD

           A. Renewed Motion for Judgment as a Matter of Law

       “A motion for judgment as a matter of law [under Rule 50(b)] is a challenge to the legal

sufficiency of the evidence supporting the jury’s verdict.” Erfindergemeinschaft UroPep GbR v.

Eli Lilly & Co., 276 F. Supp. 3d 629, 643 (E.D. Tex. 2017) (“UroPep”) (Bryson, J., sitting by

designation). Entry of judgment as a matter of law is therefore only appropriate when “there is no

legally sufficient evidentiary basis for a reasonable jury to find as the jury did.” Guile v. United

States, 422 F.3d 221, 225 (5th Cir. 2005); see also Baisden v. I’m Ready Prods., Inc., 693 F.3d

491, 498 (5th Cir. 2012) (“A district court must deny a motion for judgment as a matter of law

unless the facts and inferences point so strongly and overwhelmingly in the movant’s favor that

reasonable jurors could not reach a contrary conclusion.”) (emphasis added) (internal quotation

marks omitted).1

       “In evaluating a motion for judgment as a matter of law, a court must ‘draw all reasonable

inferences in the light most favorable to the verdict.’” Metaswitch Networks Ltd. v. Genband US

LLC, No. 2:14-CV-00744-JRG, 2017 WL 3704760, at *2 (E.D. Tex. Aug. 28, 2017) (quoting

E.E.O.C. v. Boh Bros. Const. Co., L.L.C., 731 F.3d 444, 451 (5th Cir. 2013)). Courts must also


1
  See also Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1332 (Fed. Cir. 2008) (“The grant
or denial of a motion for judgment as a matter of law is a procedural issue not unique to patent
law, reviewed under the law of the regional circuit in which the appeal from the district court
would usually lie.”).
                                                 2
avoid the temptation of revisiting credibility determinations or reweighing evidence. Id. Such

determinations are, appropriately, left to the jury. Montano v. Orange Cty., Texas, 842 F.3d 865,

874 (5th Cir. 2016) (“[I]t is for the jury alone to judge the credibility of witnesses and weigh the

evidence.”).

           B. Infringement

       To prove infringement under 35 U.S.C. § 271, a plaintiff must show the presence of every

element, or its equivalent, in the accused product or service. Lemelson v. United States, 752 F.2d

1538, 1551 (Fed. Cir. 1985). First, the claim must be construed to determine its scope and meaning;

and second, the construed claim must be compared to the accused device or service. Absolute

Software, Inc. v. Stealth Signal, Inc., 659 F.3d 1121, 1129 (Fed. Cir. 2011) (citing Carroll Touch,

Inc. v. Electro Mech. Sys., Inc., 15 F.3d 1573, 1576 (Fed. Cir. 1993)). “A determination of

infringement is a question of fact that is reviewed for substantial evidence when tried to a jury.”

ACCO Brands, Inc. v. ABA Locks Mfr. Co., 501 F.3d 1307, 1311 (Fed. Cir. 2007).

           C. Obviousness

       “Obviousness” is a matter of law based on underlying factual findings, and is grounds for

unpatentability when the claimed subject matter is not identically described, if the subject matter

as a whole would have been obvious to a person having ordinary skill in the field of the invention.

35 U.S.C. § 103(a); see also KSR Int’l, Inc. v. Teleflex, Inc., 550 U.S. 398, 406-07 (2007). When

obviousness is based on information from a combination of sources, the question is whether a

person of ordinary skill in the field would have been motivated to select and combine this

information, and with a reasonable expectation of achieving the desired result. See, e.g., Merck &

Cie v. Gnosis S.p.A., 808 F.3d 829, 833 (Fed. Cir. 2015).




                                                 3
                                        III.    DISCUSSION

             A. Infringement of the ’581 Patent

       Claims 18 and 20 of the ’581 Patent provide:

       18. An apparatus, comprising:

                  [a] means for establishing a two-way communication channel between a
                  server and at least one handheld device located at a field geographically
                  distant from the server;

                  [b] means for accessing a program stored at the server to enable an
                  assessment at the field using the at least one handheld device;

                  [c] means for managing data collected at the field using the at least one
                  handheld device responsive to program;

                  [d] means for determining a geographic location of the at least one handheld
                  device; and

                  [e] means for enabling communicating the data collected at the field and the
                  geographic location of the at least one handheld device between the at least
                  one handheld device and other devices or the server.

       ...

       20. The apparatus of claim 18, further comprising means for enabling updating field
       operation assignments for each of the at least one handheld device.

’581 Patent at 14:55–15:2, 15:5–7.

       IV argues that it both presenting “abundant evidence that the PowerPad and Star IV

handheld devices made and operated by and for Corp., Express, and Ground meet every limitation

of apparatus claims 18 and 20 of the ’581 patent” and that “none of the testimony [Defendants’

witnesses] provided in rebuttal overcame [Plaintiff’s expert’s] infringement showing.” (Dkt. No.

561 at 12, 17.)

       The Parties do not dispute that the Accused Products perform claim elements [a], [c], [d],

or the elements added by dependent Claim 20. (See FedEx’s Responsive Briefing, Dkt. No. 572 at

4–11.) Accordingly, the Court confines its analysis to Claim Elements [b] and [e].


                                                   4
                    1. Claim Element [b]: “Means for Accessing . . .”

         The Court construed “means for accessing a program stored at the server to enable an

assessment at the field using the at least one handheld device” to be a means-plus-function claim

wherein the function is “accessing a program that is stored at the server to enable an assessment at

the field using the at least one handheld device, wherein accessing a program requires more than

accessing a database storing data” and the corresponding structure is “a processor, along with a

user interface, RAM, ROM, configured to make a service request to a server program, and a server

program configured to fulfill the request.” (Claim Construction Order, Dkt. No. 165 at 83–86.)

         IV argues that Dr. Sharony properly “identified the Court’s claim construction and

explained how both the Star IV and the PowerPad met the function of that limitation as construed

by the Court.” (Dkt. No. 561 at 14 (citing May 14, 2018 Afternoon Session, Dkt. No. 541 at

155:21–156:23).) IV notes that Dr. Sharony explained how the devices access a program at the

server using his expertise and certain FedEx documents. (Id.; see also PTX-0213, PTX-0220, PTX-

0499.)

         FedEx responds that it “introduced substantial evidence that the PowerPad and Star IV do

not access a program at a geographically distant server,” because such devices not only “do not

access a remote program,” but were designed not to do so. (Dkt. No. 572 at 5 (citing May 16, 2018

Morning Session, Dkt. No. 546 at 110:16–116:11).) Specifically, FedEx asserts that its experts

opined that the DWS and ROADS systems pushed data to other intermediary systems on their own

accord, rather than the PowerPad and Star IV devices accessing DWS and ROADS directly. (Id.

at 5–6.)

         IV replies that Dr. Sharony testified, and PTX-499 shows, that “PowerPad accesses

DWS—which the parties agree is a ‘program’—for sign-on.” (Dkt. No. 577 at 2.) DWS then

“sends a ‘response,’ allowing the PowerPad to ‘get in return manifests and updates,’” and made
                                                 5
similar assertions with regards to the Star IV device. (Id. (citing May 14, 2018 Afternoon Session,

Dkt. No. 541 at 155:21–157:18).) IV further argues that a reasonable jury could not have credited

Mr. Williams’ testimony regarding the intermediary servers because “[t]hose assertions

contradicted [Defense’s expert] Mr. Smith’s testimony that explained that those ‘intermediary

servers’ were actually just ‘pipes,’ or ‘plumbing to move data around,’ and that ‘on the road,’ DWS

may ‘transmit updates’ to the PowerPad.” (Id. at 3 (citing May 16, 2018 Morning Session, Dkt.

No. 546 at 80:2–19, 83:11–14).)

       FedEx sur-replies that PTX-213 and PTX-499 are irrelevant because they merely show a

“sign-on” request, and not access that obtains the manifest. (Dkt. No. 580 at 2.)

       While Dr. Sharony testified that both the Star IV and the PowerPad met the “accessing”

limitation, he did so through conclusory statements about PTX-213 and PTX-499, respectively.

For example, with regards to Claim 1, Dr. Sharony used PTX-213 to illustrate that the Star IV

accessed the P&D login service, the pickup listing web service, and the delivery manifest web

service. (May 14, 2018 Afternoon Session, Dkt. No. 541 at 131:15–25; see also Dkt. No. 541 at

132:3–10 (“So at the start of the day, the handheld device, through the P&D login web service, has

to log into the system to – in order to get the pickup listing and the delivery manifest. So once

successfully logged in, these two program [sic] will provide the handheld device with the listing

-- or the delivery listing, which we call the manifest -- delivery manifest, and the pickup listing or

the pickup manifest.”).) Dr. Sharony repeated his belief that accessing the P&D login, pickup

listing, and delivery manifest performed the “accessing a program” claim element of Claim 18.

(Id. at 155:20–25.) Similarly, Dr. Sharony testified that the PowerPad performed the claim element

by accessing the DWS assessment program. (Id. at 157:12–17 (“Q. Does the FedEx Express system




                                                  6
perform accessing a program? A. Yes, it does. Q. Okay, And how so? A. By sending this request

from the handheld to the DWS successful login, we get in return manifest and updates.”).)

        As to the Star IV, Mr. Williams testified that the extracted pickup and delivery manifests

are not themselves programs, as the Court construed the term, because such manifests are “data

files” and the Court’s construction requires more than accessing a database holding data. (Id. at

114:14–115:6.) IV does not address this argument in its briefing and only appears to address

PowerPad’s DWS system on cross-examination. (See generally May 16, 2018 Afternoon Session,

Dkt. No. 547 at 13:24–22:25.) Further, while IV asserts that Mr. Williams and Mr. Smith admitted

that DWS is a “program,” such admissions were made in the context of DWS being a “software

program,” and not a “program” as construed by the Court. (See id. at 13:24–14:22.)

        The Court finds that a reasonable jury could have determined that the Star IV device did

not perform the “accessing” claim element of Claim 18. Plaintiff’s briefing does not contest that

the accessed manifests are data, nor that the “programs” performing the accessing are doing more

than merely accessing a database. Further, while Plaintiff asserts that “Mr. Williams did not opine

on noninfringement for the ‘P&D Login web service,’” it has not identified any program stored on

the login server that enables an assessment to take place.

        As to the PowerPad, Mr. Williams took a slightly different tack and testified that the

manifests, listings, and updates were not accessed by the handheld device, but instead were pushed

to the device from intermediate servers. For example, with regards to the PowerPad, Mr. Williams

testified:

        Q. In your opinion, at this start of day, does the PowerPad access a program stored
        on the DWS servers?

        A. It does not.

        Q. Can you explain to us what’s shown in green at the bottom of DTX-408?


                                                 7
       A. Green is about communications that can take place once the courier and the
       PowerPad device have -- have left the station are -- and are out in the field and if
       communications is necessary at that point.

       The courier -- the bottom part of the green part is courier outbound, which you
       heard described as being when there’s a -- an update to a pickup manifest that needs
       to take place, and that is pushed out to JMSQ, which is the cylindrical object. And
       then that, in turn, is pushed out to the network gateway server and ultimately to the
       courier device.

       ...

       Q. In your opinion, sir, does the PowerPad access ROADS to receive delivery
       manifest?

       A. No, it does not.

       Q. And why not?

       A. Again, because of the purposeful separation or intentionally separate design that
       underlines much of FedEx’s system design philosophy. So here, the steps involve
       ROADS publishing or pushing out, if you will, the delivery manifest to the JMSQ.
       Then the StarBase server will then do what’s called consume the manifest, which
       is going -- when it is on its own schedule, goes and extracts that delivery manifest,
       and then it will route the manifest to the appropriate StarBase client, one of
       potentially thousands, and then it will send the -- for -- for the particular client, it
       will send the -- push out to the individual PowerPads, the -- the manifest for that
       station.

(May 16, 2018 Morning Session, Dkt. No. 546 at 112:11–113:1.; 113:9–24).

       Accordingly, as to the PowerPad, the Court finds that a reasonable Jury could have

determined that the relevant data was pushed from the servers to the handheld devices, rather than

the handheld devices access programs to extract the relevant data from the DWS and ROADS

servers. This difference in directionality is sufficient for a reasonable jury to conclude that the

handheld device did not access the program, as required by claim element [b]. The Court further

notes that Plaintiff’s cited documents, PTX-213 and PTX-499, merely show bidirectional lines

going from the handheld devices to other computers to the login services, and then to whichever




                                                  8
services or databases hold the relevant information. Such documents are insufficient to sway a

reasonable jury one way or the other in this battle of the experts.

       Accordingly, having found that a reasonable jury could have found that neither accused

device performs the limitations of claim element [b], the Court finds that such a jury could have

properly determined that FedEx did not infringe independent Claim 18 or dependent Claim 20 of

the ‘581 Patent.

                   2. Claim Element [e]: “Means for Enabling Communicating”

       The Court construed “means for enabling communicating the data collected at the field and

the geographic location of the at least one handheld device between the at least one handheld

device and other devices or the server” as a means-plus-function term subject to 35 U.S.C. §

112(6), wherein the function is “enabling communicating the data collected at the field and the

geographic location of the at least one handheld device between the at least one handheld device

and other devices or the server” and the corresponding function is “a processor configured to

implement the algorithm as represented in Figure 13 and accompanying references in the

specification, in conjunction with Global Positioning System (GPS) hardware and software, and/or

signal triangulation hardware and software and wireless modem, cellular wireless transmitters,

along with a processor, RAM, ROM.” (Claim Construction Order, Dkt. No. 165 at 90–94.)

       As with Claim Element [b], IV asserts that “Dr. Sharony identified the Court’s claim

construction, and then explained how in his opinion, (and relying on earlier-discussed evidence)

each of the Star IV and PowerPad devices performed that function, using the claimed structure[,

including the algorithm found in Figure 13].” (Dkt. No. 561 at 15 (citing May 14, 2018 Afternoon

Session, Dkt. No. 541 at 166:10–170:7).) IV further asserts that FedEx’s questioning of Dr.

Sharony was directed to irrelevant bases, such as whether Dr. Sharony performed “a proper and

complete analysis of the Figure 13 algorithm required for the fifth limitation of claim 18,” rather
                                                  9
than just those elements that were “pertinent to the Court’s construction of the limitation.” (Id.

(citing May 15, 2018 Morning Session, Dkt. No. 542 at 17:10–27:10).)

       FedEx responds that the Court’s construction required “implement[ing] the algorithm as

represented in Figure 13,” and that as Dr. Sharony only addressed step 1304, the jury could

reasonably have found that Plaintiff failed in its burden of proof. (Dkt. No. 572 at 8–9.) FedEx

further argues that Mr. Williams testified that FedEx “do[es] not perform step 1303 of Figure 13,”

and that as there is a material factual dispute between the Parties, the jury is entitled to weigh the

evidence and decide as to which Party it agrees. (Id. at 9.)

       IV replies that the “Court’s construction only requires step 1304, because that is the only

step associated with the function; thus, Dr. Sharony was applying the Court’s construction, not

redoing it.” (Dkt. No. 577 at 3 (citing Dkt. No. 165 at 90).) IV further notes that Mr. Williams was

admonished by the Court for asserting that step 1303 was relevant, and that Mr. Williams later

admitted that step 1303 was irrelevant. (Id. at 10–11 (citing May 16, 2018 Afternoon Session, Dkt.

No. 547 at 23:2–33:21).)

       FedEx sur-replies that “IV never sought a construction limited to step 1304, and it is too

late for IV to make this argument on JMOL,” that “the Court’s construction requires ‘the algorithm

as represented in Figure 13,’ not just one step of it,” and that Mr. Williams testified as to all four

steps in Figure 13 as to how FedEx did not meet the claim language. (Dkt. No. 580 at 3.)

       The Court’s construction explicitly requires that the processor is “configured to implement

the algorithm as represented in Figure 13.” (Claim Construction Order, Dkt. No. 165 at 93

(emphasis added).) No part of the Court’s construction limits the applicable part of the algorithm

to step 1304. Further, while the Court did admonish Mr. Williams, such admonishment was for




                                                 10
explaining the analysis of the Claim Construction Order, not for opining that step 1303 was

required:

       Q. So in your opinion, sir, Dr. Sharony was required to do Step 1303, correct?

       A. Correct.

       Q. And Step 1303, if you can read it here, says: Support provided to remote
       operator. Do you see that?

       A. Yes.

       Q. Okay, But you think 1303 needs more than that, right?

       A. The -- well, 1303 says: Support provided remote operator. And the specification
       includes the reference procedural guidance via two-way communication, so --

       Q. I’m sorry, I didn’t mean to interrupt you. Were you finished?

       A. So the -- I’m elaborating on the five words in the third box of 1303.

       Q. So -- so in your view, the Court’s claim construction requires for the means for
       enabling communication -- communicating that there be procedural guidance -- that
       procedural guidance can be provided through two-way communications with
       remote representatives. That’s your opinion, right?

       A. The Court required that the algorithm represented by Figure 13 be executed, and
       my opinion is that for that algorithm to be executed, all four of those steps need to
       be executed.

       [IV’s Counsel]: Your Honor, I object as nonresponsive.

       The Court: I’m going to sustain that objection. . . . Did I just hear this witness start
       to explain the analysis in the Court’s claim construction order in violation of the
       order as to what the algorithm must do and what it means?

       The Court’s very clear in its order that the only discussion of the claim construction
       order is the term that was called into question and the construction that was adopted.

(May 16, 2018 Afternoon Session, Dkt. No. 547 at 23:25–25:12.)

       After the Court’s admonishment, counsel for IV resumed questioning Mr. Williams:

       Q. . . . In Claim 13, this is your slide again, Claim 13 [sic], you say Step 1303 has
       to be applied, correct?

       A. Correct.

                                                 11
(Id. at 32:10–12.)

       While Mr. Williams then concedes that “Step 13” “has nothing to do with the function that

-- of this claim element,” the jury is permitted to read the language of the claims and the Court’s

constructions, and the plain language of both is that the processor must be configured to perform

the entire algorithm, even if portions of the algorithm are not used for the remainder of the claim.

Similarly, despite Mr. Williams’ testimony that his assertion that “Dr. Sharony left out 1303 in his

analysis of the means for enabling [is] faulting Dr. Sharony for complying with the Court’s

construction,” such testimony reinforces the idea that there is a material dispute between the two

experts.

       The Court finds that the jury heard the competing testimony of two experts, weighed such

testimony, and ultimately agreed with Mr. Williams that the processor must be capable of

performing the entire algorithm. As IV provided no evidence that such processors of the accused

devices are configured to perform steps 1301–03, a reasonable jury could therefore have concluded

that FedEx’s Star IV and PowerPad did not infringe independent Claim 18 or dependent Claim 20

of the ’581 Patent.

                      3. Claim Element [e]: “communicating . . . the geographical location . . .
                         between the at least one handheld device and other devices or the
                         server.”

       IV asserts that FedEx’s theory that Claim 18 requires that GPS data be sent back to the

same computing device is erroneous because the claim language states that the location data must

be sent to “other devices or the server.” (Dkt. No. 561 at 17–18.) IV notes that Mr. Williams never

opined on whether the “other devices” could include other servers and “agreed that FedEx, at the

very least, sends GPS data and collected field data to other devices in accordance with claim 18,”

and that Mr. Williams “agreed that FedEx . . . sends GPS data and collected field data to other

devices in accordance with claim 18.” (Id. at 18)
                                                 12
       FedEx responds that Mr. Smith testified that neither “the twenty DWS servers [n]or forty

ROADS servers . . . .receive GPS data, and that the GPS data goes back to a different server.”

(Dkt. No. 572 at 10 (citing May 16, 2018 Afternoon Session, Dkt. No. 547 at 66:8–70:4, 97:4–

104:24, 110:4–9).) FedEx further argues that while IV has asserted that “Mr. Williams never stated

that the ‘other devices’ . . . could not include other servers . . . . Dr. Sharony never stated that the

‘other devices’ could include anything other than other ‘handheld devices,’ which are the only

‘devices’ in claim 18.” (Dkt. No. 572 at 10.) FedEx further notes that Dr. Sharony “never testified

that the accused devices met the alternative ‘other devices’ language, and he never argued that

GPS data goes back to anything but the same remote server that was accessed.” (Id. (citing May

14, 2018 Afternoon Session, Dkt. No. 541 at 166:20–167:23).)

       IV replies that Dr. Sharony testified that “the GPS data is communicated back to the back-

end servers so that it can be used by the DWS, ROADS, and P&D programs” and that FedEx’s

other arguments are improper attempts to reurge claim construction. (Dkt. No. 577 at 4 (citing May

14, 2018 Afternoon Session, Dkt. No. 541 at 147:12–151:5, 165:3–170:7).)

       There is no question that Dr. Sharony presented evidence that the Accused Devices sent

geographic information back to FedEx. For example, when asked whether “there [was] any

evidence that FedEx Ground perform[ed] Step 1304,” Dr. Sharony replied that FedEx Ground

“collected the stop data, collected signature, provide it to the back end. Mr. Stanley, employee of

FedEx, was asked a question: So the stop data – the stop, as well as the GPS data, now

communicated to the back end server? Answer: Yes.” (May 14, 2018 Afternoon Session, Dkt. No.

541 at 168:5–11.) Similarly, Dr. Sharony testified that FedEx Express collected GPS data and

transmitted it. (Id. at 168:14–19.) Dr. Sharony further confirmed that the devices used by FedEx




                                                  13
Ground and FedEx Express to perform these actions were the Star IV and PowerPad devices,

respectively. (Id. at 169:7–13.)

       Similarly, FedEx’s representative, Mr. Smith, testified that the GPS data was received by

an application server in Tennessee. (May 16, 2018 Morning Session, Dkt. No. 546 at 18–23.)

While Mr. Smith also testifies that the GPS data is not sent to DWS or ROADS, (see id. at 66:8–

67:17,) the Court’s construction merely requires that the data get sent from the handheld device to

some other device or server. (See Claim Construction Order, Dkt. No. 165 at 93.)

       However, the plain language of the Court’s construction, which states that the

communication is between “the at least one handheld device and other devices or the server,” (Id.,)

could be construed by the jury to restrict the communications to those between the handheld device

and either (a) other handheld devices or (b) the same geographically distant server from which the

handheld device originally accessed the program data. The Parties agree that neither expert opined

as to whether the “other devices” refers to other handheld devices or other electric devices writ

large. (See Dkt. No. 561 at 18 (“Mr. Williams never stated that the ‘other devices’ referred to in

claim 18 could not include other servers.”); Dkt. No. 572 at 10 (“Dr. Sharony never stated that the

‘other devices’ could include anything other than other ‘handheld devices’ which are the only

‘devices’ in claim 18.”); Dkt. No. 577 at 4 (“Dr. Sharony was not required to testify that ‘other

devices’ are not handheld devices.”).) Further, as mentioned above, Mr. Smith testified that the

DWS and ROADS servers, which Plaintiff argues provides the program data, do not receive the

GPS data.

       Accordingly, the Court finds that a reasonable jury, reading the plain language of claim

element [e], could have determined that the Star IV and PowerPad devices did not infringe claim

element [e] and thus did not infringe independent Claim 18 or dependent Claim 20.



                                                14
           B. Validity of the ’581 Patent

       IV argues that the FedEx Prior Art Systems are “a collection of unrelated devices and

systems” and that FedEx failed to present evidence that any of those systems, whether treated as

disparate or unified, disclosed or rendered obvious Claims 1, 18, and 20 of the ’581 Patent, because

Mr. Williams never identified an “assessment program” that was allegedly accessed by the

handheld device. (Dkt. No. 561 at 20–21.) IV further argues that Mr. Williams never opined as to

what field data was collected in response to this program, which FedEx system performed the step,

or even whether such program was actually accessed by the handheld device. (Id. at 21.) IV next

asserts that neither Mr. Williams nor Mr. Bailey, FedEx’s fact witness on the FedEx Prior Art

Systems, cited to a single document to support their contentions of public use. (Id. at 21–23.)

Finally, IV argues that “FedEx never presented evidence analyzing the Graham factors or any

evidence about who a skilled artisan would have combined FedEx’s prior art references to arrive

at the asserted claims or would have had a reasonable expectation of success in doing so.” (Id. at

24.)

       FedEx responds that it presented “substantial, unrebutted, evidence [sic] [that] supports a

finding that the FedEx Prior Art . . . actually functioned as one system,” with the various handheld

systems communicating with the COSMOS and DADS systems. (Dkt. No. 572 at 11 (citing May

15, 2018 Afternoon Session, Dkt. No. 544 at 212:25–216:4, 223:4–225:17; May 16, 2018 Morning

Session, Dkt. No. 546 at 7:4–17:3).) FedEx further argues that even if the Court determines that

“each of the handhelds must perform every step, Mr. Williams analyzed claims 1, 18, and 20

against the DADS Handheld and its interaction with the COSMOS/DADS [system].” (Id. at 12

(citing May 16, 2018 Morning Session, Dkt. No. 546 at 122:22–136:14; May 16, 2018 Afternoon

Session, Dkt. No. 547 at 3:23–9:9).) As to the assessment program, FedEx argues that Mr. Bailey

testified that DADS was “software” that ran on a “computer” or “server” and that DADS sent
                                                15
dispatch information to the courier, while Mr. Williams testified that DADS was a remote

computing device that stored an assessment program that was accessed by the FedEx prior art

systems. (Id. at 13 (citing May 15, 2018 Afternoon Session, Dkt. No. 544 at 212:3–213:5; May 16

2018 Morning Session, Dkt. No. 546 at 15:1–17:3, 123:3–21, 127:2–9, 132:5–18; DTX-100).)

FedEx asserts that Mr. Williams testified that the collected field data was the barcodes that were

scanned and the electronic signature data and showed how users “access[ed] online help screens

and tutorials, as supported and explained by DTX-101 at 6.” (Id. at 14–5 (citing May 16, 2018

Morning Session, Dkt. No. 546 at 123:22–124:16, 132:19–134:7).) As to the Graham factors,

FedEx first argues that such factors do not apply because the FedEx Prior Art is one system, and

argues second that “Mr. Williams testified that it ‘would have been obvious to combine the prior

art with – other prior art.” (Id. at 17 (citing May 16, 2018 Morning Session, Dkt. No. 546 at

125:22–126:18).) Finally, FedEx argues that IV waived its arguments regarding the assessment

program, field data, and actual access of the program by not raising them in their 50(a) motions.

       IV replied that it did not waive any arguments, as it moved “for JMOL on obviousness for

each of FedEx’s grounds pursuant to Rule 50(a).” (Dkt. No. 577 at 5).

       The Court addresses the waiver arguments first. In Western Union Co. v. MoneyGram

Payment Sys., the Federal Circuit addressed this situation.

       At the outset, [plaintiff] argues that [defendant] has waived its right to appeal
       several issues including obviousness of the asserted patent claims based on the
       Orlandi Valuta system in combination a keypad. It argues that the district court
       properly found this argument waived below because [defendant] failed to
       specifically raise obviousness based on a keypad device in its Rule 50(a) motion
       and that omission ran afoul of the purpose of Rule 50. Therefore, [defendant]
       contends, [plaintiff] cannot attempt to incorporate new prior art arguments on
       appeal.

       We disagree and decide that the district court erred in concluding that [defendant]
       had waived its obviousness argument specifically as it related to Orlandi Valuta.
       Rule 50(a) requires that a motion for judgment as a matter of law ‘must specify the
       judgment sought and the law and facts that entitle the movant to the judgment.’
                                                16
          Fed. R. Civ. P. 50(a)(2). We have held that even a cursory motion suffices to
          preserve an issue on JMOL so long as it “serves the purposes of Rule 50(a), i.e., to
          alert the court to the party’s legal position and to put the opposing party on notice
          of the moving party’s position as to the insufficiency of the evidence.” Blackboard,
          Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1379–80 (Fed. Cir. 2009). Fifth Circuit
          law, applicable here, also construes the rule liberally, excusing ‘technical
          noncompliance’ when the purposes of the rule are satisfied. Navigant Consulting,
          Inc. v. Wilkinson, 508 F.3d 277, 288–89 (5th Cir. 2007). Applying that liberal
          standard, we find no waiver here. [Defendant] argued in its Rule 50(a) motion that
          it was entitled to JMOL on obviousness on all asserted claims of all asserted patents,
          specifically listing Orlandi Valuta as prior art that rendered the claims obvious. We
          agree with [defendant] that those statements were sufficient to preserve
          [defendant’s] obviousness arguments as to Orlandi Valuta.

Western Union, 626 F.3d 1361, 1367–68 (Fed. Cir. 2010).

          Here, Plaintiff’s counsel enumerated several grounds under 50(a) that Plaintiff believed

constituted a failure of proof on the part of Defendant, including that the FedEx Prior Art did not

determine its own location, as required by Claim 1, the assorted FedEx Prior Art systems “were

unable to actually get the manifest instructions from the back end server,” as required by the

“accessing an assessment program” limitation, that the DADS device was publicly available, and

that Defendant never presented an anticipation case.

          Construing Plaintiff’s Rule 50(a) motions liberally, the Court finds that Plaintiff’s 50(a)

motion that each of the FedEx Prior Art handheld systems “were unable to actually get the manifest

instructions” was sufficient to put FedEx on notice as to Plaintiff’s belief that Defendants had

failed to properly show the “assessment program” element, as such an element is required to

actually get the instructions, that Defendant had failed to identify what field data was collected in

response to such program, or that any program accessed by the FedEx Prior Art systems was more

than a database. Accordingly, the Court holds that Plaintiff’s JMOLs on such topics were not

waived.

          As to the assessment program, Mr. Williams testified about the assessment program in two

places:
                                                   17
       Q. And can you give an example of one of those remote computing devices?

       A. The COSMOS system and the DADS system.

       Q. And did the computing device store an assessment program?

       A. Yes , it did.

       ...

       Q. In your opinion, does -- did the FedEx prior art systems perform the function as
       the Court construed it of accessing a program that is stored at the server to enable
       an assessment at the field using the at least one handheld device wherein accessing
       a program requires more than accessing a database storing data?

       A. Yes.

       Q. And, again, sir, can you just explain with reference to Figure 1 [of the ’641
       Patent, DTX-100] how that function would be accomplished?

       A. The -- as shown here, the example is that the DADS handheld or the
       SuperTracker, Enhanced SuperTracker in combination with the DADS terminal,
       either one of them would communicate and access a program stored in the -- in
       COSMOS, and utilize – utilize that program to then collect field data afterwards.

(May 16, 2018 Morning Session, Dkt. No. 546 at 123:9–14, 132:5–18.)

       In the absence of any rebuttal case, the Court finds that Mr. Williams’ testimony provided

the only evidence with regards to whether the FedEx Prior Art systems stored an assessment

program on a remote computing device, as required by Claim 1, or “access[ed] a program stored

at the server to enable an assessment at the field using the at least one handheld device,” as required

by Claim 18. See also Metaswitch Networks Ltd. v. Genband US LLC, 2017 U.S. Dist. LEXIS

137926 at *54 (E.D. Tex. Aug. 28, 2017) (“Metaswitch did not call any validity expert at trial to

rebut Mr. Stillerman’s testimony. It is the jury’s role to weigh the evidence presented and judge

the credibility of the witnesses. A reasonable jury could have concluded that Gregory disclosed

the “gateway device” as required by Claims 1 and 2 of the ʼ282 Patent based on Mr. Stillerman’s

testimony.”).



                                                  18
       Similarly, Mr. Williams testified that “the FedEx handheld devices [were] used to collect

field data associated with the field assessment using the handheld device in response to the

assessment program.” (Id. at 123:22–25.) As there was no rebuttal to Mr. Williams testimony, the

Court finds that there is sufficient evidence for a reasonable jury to find that the FedEx Prior Art

systems performed the “field data” claim element.

       As to the requirement that the handhelds access a program, Mr. Williams testified that the

“means for accessing a program stored at the server to enable an assessment at the field using the

at least one handheld device . . . as the Court construed it of accessing a program that is stored at

the server to enable an assessment at the field using the at least one handheld device wherein

accessing a program requires more than accessing a database storing data.” (Id. at 131:23–132:10.)

Mr. Williams further testified that “the DADS handheld or the SuperTracker, Enhanced

SuperTracker in combination with the DADS terminal, either one of them would communicate

and access a program stored in the -- in COSMOS, and utilize -- utilize that program to then collect

field data afterwards.” Accordingly, as there is no rebuttal expert testimony, the Court finds that a

reasonable jury could have found that FedEx Prior Art systems formed one unified system with

several types of handhelds accessing one network and that such handhelds accessed a program, as

required by Claims 18 and 20.

       As to public availability, Mr. Bailey cites to four documents to corroborate his testimony

that the DADS handheld, and by proxy, the entire associated FedEx Prior Art System, were in

public use prior to the priority date of the ’ 581 Patent, including a draft version of the DADS

Handheld manual from 1995, (DTX-101,) a 2016 online timeline of FedEx achievements,

(DTX-36,) the ’642 Patent, and a 2015 DWS Overview document that describes the DADS and

COSMOS systems, as well as their public rollout in 1986. (DTX-406.) While the 1995 Document



                                                 19
is a draft, such draft is in an apparently final form and is sufficiently detailed to corroborate Mr.

Bailey’s testimony. Further, while the timeline and DWS overview were not created

contemporaneously with the rollout, such documents were created prior to the filing of the

Complaint, and thus could be found credible. See Juicy Whip v. Orange Bang, 292 F.3d 728, 743

(Fed. Cir. 2002) (finding that “[r]eliable evidence of corroboration preferably comes in the form

of physical records that were made contemporaneously with the alleged invention,” as documents

generated post-complaint are no better than biased oral testimony). Accordingly, there is sufficient

corroborating evidence to support Mr. Bailey’s testimony that the DADS handhelds were used in

public.

          Finally, as to the Graham factors, Mr. Williams testified both that the “FedEx prior art

makes the claims obvious, in my opinion,” that it would have been obvious to incorporate

“geographical location data via GPS” with “the FedEx prior art,” and that “it would have been

obvious to take Gildea’s GPS and incorporate it into the FedEx handheld devices.” (May 16, 2018

Morning Session, Dkt. No. 546 at 121:16–20, 125:22–126:3, 126:15–18.) Mr. Williams further

testifies that “the FedEx prior art in combination with Gildea and Khalessi teach all of the steps of

Figure 9 of the ’581 patent in combination with the accompanying references in the specification,”

that it “would be obvious to – to do those Figure 5 steps of Khalessi in a loop,” and that “Claims

1, 18, and 20, are [invalid] in view of the FedEx prior art systems, in combination with references

such as Stephenson, Gildea, and Khalessi.” (May 16, 2018 Afternoon Session, Dkt. No. 547 at

9:1–9, 12:1–5.) As IV presented no rebuttal testimony, a reasonable jury was faced with only Mr.

Williams’ testimony and could reasonably have found that it would have been obvious for a person

of skill in the art to incorporate the GPS teachings of Gildea into the FedEx Prior Art, including

the ’642 Patent.



                                                 20
       As the Court has found that a reasonable jury could have found for FedEx on each of

Plaintiff’s objected-to grounds, the Court finds that a reasonable jury could have properly found

the Asserted Claims of the ’581 Patent to be invalid.

           C. Validity of the ’356 Patent

       IV argues that JMOL is warranted as to the ’356 Patent because Dr. Rhyne failed “to

present any evidence that a skilled artisan would have been motived to combine Bowers (U.S.

Patent No. 5,963,134) and Muhme (U.S. Patent No. 5,886,634) . . . or would have had reasonable

success in doing so.” (Dkt. No. 561 at 26.) IV further argues that Dr. Rhyne “admitted on cross-

examination that neither Bowers nor Muhme disclosed the final element [of ‘wherein at least one

of the objects is automatically returned or picked up as a result of such notification].” (Id. at 27

(citing May 17, 2018 Morning Session, Dkt. No. 548 at 125:23–126:10).)

       FedEx responds that Dr. Rhyne testified “that a skilled artisan would have combined

Bowers and Muhme because both references are in the same field, utilize RFID technology, and

describe applications of tracking objects in a secured space,” and then described how a skilled

artisan would have combined the references. (Dkt. No. 572 at 18 (citing May 17, 2018 Morning

Session, Dkt. No. 548 at 79:2–88:18).) Dr. Rhyne further disclosed the “automatically” limitation

when he disclosed that, using Plaintiff’s “interpretation of the Court’s constructions, Bowers and

Muhme disclosed this limitation by automatically generating a reshelving report.” (Dkt. No. 580

at 6; see also May 17, 2018 Morning Session, Dkt. No. 548 at 86:15–88:12.)

       Bowers describes an “inventory control system for articles, such as books, [that] uses RFID

tags attached to each article,” Bowers at abstract, while Muhme describes “[a] security system

[that] includes a base station that reads a first tag and a second tag, . . . [then] determines whether

the removal of the [tagged] items, persons, and/or containers is authorized. If the removal is not

authorized, the base station may activate an alarm, lock the exit, and/or generate a message for
                                                  21
delivery to a remote site. The security system may also be integrated with an inventory control

system to monitor the location and status of the items, persons, and/or containers.” Muhme at

abstract.

        Upon being asked “whether a person of ordinary skill in the art would combine [Bowers

and Muhme,” Dr. Rhyne explicitly testified that “[t]hey both deal with inventory and trying to

provide ways of tracking the movement of inventory within a secure facility, and they -- each of

them has their own unique description of additional features that collectively, when you put them

together, you end up with everything that’s in the claim that’s asserted of the ’356 patent.” (May

17, 2018 Morning Session, Dkt. No. 548 at 78:24–79:7.) While Dr. Rhyne did not use the magic

words proclaiming that a skilled artisan would have combined Bowers and Muhme, such a

conclusion is implicit in Dr. Rhyne’s testimony in response to Defense counsel’s question about

combination and was reinforced when Dr. Rhyne further testified that “[he] consider[ed] the --

Claim 1 [to be] the teachings of Bowers and Muhme.” (Id. at 79:8–15.) In light of the absence of

a rebuttal case, the Court finds that a reasonable jury could have found that a person of skill in the

art would have been motivated to combine Bowers and Muhme.

        As to the reasonable likelihood of success, Defense counsel asked Dr. Rhyne how “a person

of ordinary skill would combine Bowers and Muhme.” Dr. Rhyne then detailed how both

references were “directed to secured locations where they have inventory control,” and that

        Muhme discloses with the man, the article, the locked door, the base station, and a
        remote site. If you think about combining those teachings -- and I’ve kind of
        animated it here -- you could see you would have the sensors -- the readers
        associated with exit locations. And Bowers would correspond to the base station
        that’s taught in Muhme and its link to a remote site.

        So with that capability, I’ve added, by combining Muhme and Bowers, having a
        link back to a remote site which is where the security personnel would be, and they
        would come and take care of a situation where somebody’s trying to exit -- exit
        inappropriately.


                                                 22
(Id. at 86:15–87:5.)

       Thus, Dr. Rhyne not only opined that it would be obvious to combine Bowers and Muhme,

but illustrated how combining the Bowers inventory technology with Muhme’s security system

for determining whether the removal of tagged items from an area would provide an improved,

working security system for items tagged by RFID chips. In light of the absence of a rebuttal case,

the Court finds that a reasonable jury could find that a person of skill in the art would expect to be

able to combine Bowers and Muhme.

       Finally, with respect to the “automatically returned” claim element, Dr. Rhyne testified

that Muhme “discloses [the element] wherein at least one of the objects is automatically picked up

and returned as a result of the notification. This says that people are going to respond and

investigate, and I believe that implies that they would go and find out what’s happening.” (May

17, 2018 Morning Session, Dkt. No. 548 at 87:10–18.) Dr. Rhyne further testified that Bowers

disclosed the limitation by describing “what’s called a reshelving report. . . . This is an

automatically generated report to tell [librarians] what to do. And what it says is go to this location,

you’re going to reshelve an article, like a book, Captains of Consciousness, which has this tag

number, and it will tell you where to put it. So that is automatically returning based on this

reshelving report.” (Id. at 87:23–88:9.) Accordingly, as Dr. Rhyne testified that the combination

of Bowers and Muhme performed the “automatically returning” element and Plaintiff did not put

on a rebuttal case, the Court finds that a reasonable jury could have found that the “automatically

returning” claim element was performed by the combination of Bowers and Muhme.

       As a reasonable jury could have found that a person of skill in the art would have combined

Bowers and Muhme, and that such combination teaches every element of the Claim 1 of the ’356

Patent, the Court DENIES the Motion as to invalidity of the ’356 Patent.



                                                  23
           D. IPR Estoppel

       After completion of the briefing, the PTAB issued final written decisions in IPRs covering

the ’581 and ’586 Patents, wherein the PTAB found Claims 1–17 of the ’581 Patent invalid as

obvious, Claims 18–24 of the ’581 Patent not invalid, claims 7, 8, 12 and 13 of the ’586 Patent

invalid as obvious, and Claims 16, 18, and 19 of the ’586 Patent not invalid. (Dkt. No. 589 at 2,

3.)

       IV now asserts that, under 35 U.S.C. § 315(e)(2), “FedEx is estopped from asserting in this

litigation that [the not invalid] claims are invalid on any ground that FedEx ‘raised or reasonably

could have raised’ in its IPR petitions.” (Dkt. No. 589 at 4.) IV further asserts that such estoppel

“takes effect immediately and applies to every invalidity challenge FedEx asserts against the ’581

and ’586 Patents.” (Id. at 4–5.) In order to support such a proclamation, IV analogizes such

estoppel to “a final judgment of invalidity[, which] ‘has an immediate issue-preclusive effect on

any pending or co-pending actions involving the patent’ at any stage of a litigation, including

during appeal after a jury verdict.” (Id. at 5 n.2 (citing XY, LLC v. Trans Ova Genetics, L.C., 890

F.3d 1282, 1294 (Fed. Cir. 2018); Soverain Software LLC v. Victoria’s Secret Direct Brand Mgmt.,

LLC, 778 F.3d 1311, 1315 (Fed. Cir. 2015) (“It is also established that issue preclusion applies

even though the precluding judgment comes into existence while the case as to which preclusion

is sought is on appeal.”).)

       Section 315(e)(2) states:

       The petitioner in an inter partes review of a claim in a patent under this chapter that
       results in a final written decision under section 318(a), or the real party in interest
       or privy of the petitioner, may not assert either in a civil action arising in whole or
       in part under section 1338 of title 28 or in a proceeding before the International
       Trade Commission under section 337 of the Tariff Act of 1930 that the claim is
       invalid on any ground that the petitioner raised or reasonably could have raised
       during that inter partes review.



                                                 24
          The Court finds that Section 315(e)(2) no longer applies to this case. The plain language

of the statutes states that defendants may not assert claims that may have been raised before the

PTAB. However, this Court entered final judgment as to all validity claims on May 21, 2018. At

that point, Defendants cease to “assert” their invalidity-based defenses and counterclaims; instead,

the jury’s verdict of invalidity became that of the Court. Further, the Court finds that the correct

application of IV’s analogy is that the Court’s judgment invalidating the ’581 and ’586 Patents

should be the governing law of the land, despite the PTAB’s faster post-verdict certification.

Accordingly, the Court DENIES IV’s post-briefing motion to estop Defendants from asserting

any invalidity bases that they raised or could have raised before the PTAB.

              E. New Trial

          Finally, IV asserts that FedEx presented its case in such a confusing manner as to justify a

new trial. (Dkt. No. 561 at 28–35.) IV asserts that FedEx’s experts “ignored the Court’s

constructions,” (id. at 28,) ignored facts that had been “proven earlier in the case,” (id. at 29,)

conducted inappropriate attorney argument, (id.,) and repeatedly violated the Court’s orders. (Id.

at 30.)

          FedEx responds that, while “[n]o trial is perfect[,] IV did . . . receive a fair trial.” (Dkt. No.

572 at 29.) FedEx asserts that IV should have objected at trial if it believed that FedEx’s experts

were testifying inappropriately. Further, the jurors had the benefit of both Parties’ expert testimony

and the contents of their juror notebooks, including the language of the claims themselves and the

Court’s claim constructions. (Id. at 30.)

          The Court finds that to the extent any objections were not raised at trial, such objections

are now waived, and where the Court addressed such objection, no prejudice ensued. The Court

further finds that FedEx presented evidence consistent with its infringement and invalidity

positions. While FedEx could have presented its evidence in a more optimal manner, such is
                                                     25
always the case for every party in every trial, especially where the trial includes complicated

concepts and technologies. Accordingly, the Court finds that FedEx’s presentation of its case was

not so confused or prejudicial as to justify a new trial. The Court does not grant a new trial.

                                      IV.    CONCLUSION

       For the reasons set forth above, the Court finds no compelling basis upon which the jury’s

verdict with regard to liability or invalidity should be disturbed. Though permitted when the

elevated demands of Federal Rule of Civil Procedure 50 are clearly met, Courts should always

tread lightly and carefully when asked to disregard the considered decision of a properly

empaneled jury, especially when considered within the context of the constitutional guarantees of

the Seventh Amendment.

       The Jury’s verdict in this case is supported by adequate evidence presented at trial, and

should stand unchanged. Accordingly, IV’s Rule 50(b) Motion for Judgment as a Matter of Law

(Dkt. No. 561) is DENIED in all respects.


       So Ordered this
       Mar 29, 2019




                                                 26
